Appellant was convicted of robbery, and his punishment fixed at eleven years' confinement in the penitentiary.
Our Assistant Attorney General makes a motion to dismiss the appeal because of a defective recognizance. An examination of said recognizance shows that it appears to be in form a recognizance for appearance before the District Court of Eastland County and not before this court upon appeal.
For the reasons given by us for dismissing an appeal for a similar recognizance in cause number 6229, R.F. Thompson v. State, 234 S.W. Rep., 400, said opinion being this day handed down, the State's motion to dismiss is granted and it is so ordered.
Dismissed.
                          ON REHEARING.                          June 1, 1921.